Citation Nr: 0609841	
Decision Date: 04/05/06    Archive Date: 04/13/06	

DOCKET NO.  03-18 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot injury. 

2.  Entitlement to service connection for a gastrointestinal 
disorder. 

3.  Entitlement to an effective date prior to May 8, 2001, 
for the assignment of an increased disability rating of 
migratory polyarthritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from May 1971 to December 
1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  
Mayfield v. Nicholson, 19 Vet. App. 103, (2005); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In connection with the claims for service connection for 
residuals of a left foot injury and for an effective date 
prior to May 8, 2001, for a 40 percent evaluation for 
migratory polyarthritis, the record does not reflect that the 
notification obligation of  38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) has been satisfied.  

With respect to the claim for service connection for a 
gastrointestinal disorder, the Board notes that the veteran 
identified relevant private medical records pertaining to 
this claim and the RO requested those records in May 2002.  
However, no response was received to that request.  
Nevertheless, 38 C.F.R. § 3.159 requires additional effort on 
the part of the RO in order to satisfy the notification and 
assistance requirements.  For example, reasonable efforts to 
obtain private medical records will generally consist of an 
initial request for the records and, if the records are not 
received, at least one follow-up request.  38 C.F.R. 
§ 3.159(c)(1).  Furthermore, if the RO makes reasonable 
efforts to obtain relevant private medical records, but is 
unable to obtain them, the RO is supposed to provide the 
veteran with oral or written notice of that fact and make a 
record of any notice conveyed to the veteran.  38 C.F.R. 
§ 3.159(e)(1).  Since the record reflects that the RO made 
only one attempt to obtain those records, and more 
significantly, did not inform the veteran that those records 
were not obtained, the Board is of the opinion that further 
action on the part of the RO is necessary.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) for the following actions:

1.  After obtaining any necessary 
authorization, the RO should once again 
attempt to obtain private medical records 
pertaining to the veteran from the 
Doctors Hospital of Columbus, Georgia, 
616 19th Street, P.O. Box 2188, Columbus, 
Georgia, 31902-2188.  If the RO is unable 
to obtain those records, the veteran 
should be notified of the efforts to 
obtain those records, and the fact that 
it is ultimately his responsibility to 
obtain and submit those records for 
consideration in connection with his 
current claim.

2.  The RO should provide notice of the 
VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in 
connection with the veteran's claim for 
service connection for residuals of a 
left foot injury and for an effective 
date prior to May 8, 2001, for a 
40 percent evaluation for migratory 
polyarthritis.  

3.  In connection with the veteran's 
claim for an effective date prior to May 
8, 2001, for a 40 percent evaluation for 
migratory polyarthritis, the RO should 
consider whether the veteran's Motion for 
Reconsideration of the June 1997 BVA 
decision and the medical evidence 
referred to the RO by the Board following 
the reconsideration decision constituted 
a claim for an increased evaluation for 
migratory polyarthritis.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999)  No action is 
required of the veteran unless he is notified.  



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

